Exhibit 10.2
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement"), dated as of March
9, 2016 (the "Effective Date"), among News Corporation, a Delaware corporation
(the "Company"), NC Transaction, Inc., a Delaware corporation ("NCTI"), each of
which is located at 1211 Avenue of the Americas, New York, NY 10036, and Mr.
Bedi Ajay Singh, residing at the address that is on file with the Company (the
"Executive").
 
W I T N E S S E T H:


WHEREAS, NCTI is a subsidiary of the Company;


WHEREAS, the Executive is currently employed as the Chief Financial Officer of
the Company pursuant to an employment agreement between NCTI and the Executive
dated as of November 26, 2012 (the "Prior Agreement"); and


WHEREAS, the Company, NCTI and the Executive desire to amend and restate the
Prior Agreement.


NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto agree as follows:
 
1.         Duties.


(a)        The Company agrees to continue to employ the Executive and the
Executive agrees to continue to be employed by the Company for the Term of
Employment (hereinafter defined).  During the Term of Employment, the Executive
shall: (i) have the title and the duties of Chief Financial Officer of the
Company, overseeing all financial operations of the Company; and (ii) report
directly to the Chief Executive Officer of the Company.


(b)        In addition, the Executive shall serve as a director and/or officer
of such of the subsidiaries of the Company as the Chief Executive Officer of the
Company and the Executive shall deem appropriate.


(c)        Subject to the provisions of Section 7(c) hereof, during the Term of
Employment the Executive shall devote substantially all of his business time and
attention and give his best efforts and skill to furthering the business and
interests of the Company and to the performance of such executive duties as the
Chief Executive Officer of the Company may determine, from time to time,
consistent with the Executive's position as Chief Financial Officer of the
Company and the terms of this Agreement; provided, however, that nothing herein
shall prevent the Executive from (i) owning not more than five (5%) percent of
the outstanding stock of any publicly held corporation; (ii) acting as trustee
of personal trusts; (iii) serving on up to three (3) boards of directors or
trustees; and (iv) investing his personal assets, as long as these activities
comply with the Company's policies, do not compete with the Company and its
affiliates and do not impair the performance by Executive of his duties
hereunder.
 

--------------------------------------------------------------------------------



2.         Term. "Term of Employment" as used herein shall mean the period from
the Effective Date through June 30, 2019; provided, however, if the Term of
Employment is terminated earlier, as hereinafter set forth, the Term of
Employment shall mean the period from the Effective Date through the effective
date of such earlier termination. The Term of Employment shall be terminated
earlier only in accordance with Sections 8 and 9 hereof. The Company shall
inform employee about its intention as to whether or not this Agreement will be
extended or renewed, no later than March 31, 2019.
 
3.         Location.  The Executive shall be based and essentially render
services in the New York City metropolitan area at the principal office
maintained by the Company in such area.  The Executive will travel as reasonably
required to perform his functions hereunder.
 
4.         Compensation.


(a)        Base Salary.  As compensation for his services, the Executive shall
receive a base salary at an annual rate (i) for fiscal year ending June 30, 2016
of not less than $1,200,000 and (ii) of not less than $1,300,000 thereafter (the
"Base Salary") to be paid in the same manner as other senior executives of the
Company are paid (which shall be no less frequently than monthly).


(b)        Annual Bonus. In addition, the Executive will be eligible to receive
an annual bonus (the "Annual Bonus") with a target for the fiscal year ending
June 30, 2016 of not less than $1,500,000 and with a target thereafter of not
less than $2,000,000 (the "Annual Bonus Target") based on the achievement of
performance metrics to be agreed upon in good faith.  The Annual Bonus is
payable in no event later than two months and fifteen days after the applicable
fiscal year end.


(c)        Long-Term Incentive.  The Executive shall also be entitled to receive
an annual award under the Company's 2013 Long-Term Incentive Plan, as amended
and restated, or any other Company performance-based long-term equity-based
incentive program that has a target payout of not less than $2,200,000 (the
"Equity Bonus") and shall be in such form(s) and contain such other terms and
conditions as determined by the Company and consistent with other comparable
senior executives of the Company.  If the Term of Employment expires on June 30,
2019 and the Executive is not offered an extension or renewal on similar or
better terms, the Executive shall continue to be eligible to earn the full value
of any Equity Bonus awarded during the Term of Employment.


5.         Other Benefits. The Executive shall be entitled to the following
benefits (collectively, the "Benefits"):
 
(a)        The Executive shall be entitled to participate in all of the
following incentive or benefit plans or arrangements presently in effect or
hereafter adopted by the Company or its affiliates and to such other perquisites
as are applicable to other senior executives of the Company of equal rank
including, but not limited to any profit-sharing, pension, group medical,
dental, disability and life insurance or other similar benefit plans. The
Executive shall also receive a monthly car allowance of $1,200.
 
2

--------------------------------------------------------------------------------

 
(b)        The Executive shall be entitled to paid vacation annually, in such
amount as provided to other senior executives of the Company.
  
6.         Business Expenses. During the Term of Employment, the Company shall
pay, or reimburse the Executive for, all expenses reasonably incurred by him in
connection with his performance of his duties hereunder, including without
limitation the expense of travel in the performance of his duties hereunder, up
to $15,000 of reimbursable expenses for legal fees incurred during the
negotiation of his Employment Agreement, and such other business and travel
privileges as are afforded other senior executives of the Company.  Such
business expenses shall be reimbursed as provided in Section 18(f) below.
 
7.         Confidentiality; Restriction on Competition.
 
(a)        Any and all confidential knowledge or information concerning the
Company and its subsidiaries and affiliates, their respective affairs, and
members of the family of K. Rupert Murdoch obtained by the Executive in the
course of his employment will be held inviolate by him and he will conceal the
same from any and all other persons, including, but not limited to, competitors
of the Company and its affiliates and will not impart any such knowledge
acquired by him as an officer or employee of the Company to anyone.
 
(b)        Upon termination of his employment, the Executive will immediately
surrender and turn over to the Company all books, forms, records, customer lists
and all other papers and writings relating to the Company and all other property
belonging to the Company.
 
(c)        During the Term of Employment, the Executive will not, in any manner
directly or indirectly, engage in any business which competes with the business
in which the Company is then engaged and will not directly or indirectly own,
manage, operate, join, control or participate in the ownership, management,
operation or control of, or be employed by, or connected in any manner with any
corporation, firm or business that is so engaged.


(d)        The Executive shall at all times be subject to, observe and carry out
such rules, regulations, policies, directions and restrictions applicable to
employees of the Company generally, as the Company may from time to time
implement or establish as well as those imposed by law.  The Executive agrees to
comply with such policies at the Company, including without limitation the
Company's Standards of Business Conduct.  The Executive acknowledges that he has
received copies of such policies, has reviewed them and understands them.


8.         Termination by the Company.  The Executive's employment hereunder may
be terminated by the Company without any breach of this Agreement only under the
following circumstances:
 
(a)        The Executive's employment hereunder shall terminate upon his death.
 
(b)         If, as a result of the Executive's incapacity and disability due to
physical or mental illness, the Executive shall have been absent from his duties
hereunder for a period of 365
 
3

--------------------------------------------------------------------------------


consecutive days during the Term of Employment, the Company may terminate the
Executive's employment hereunder.


(c)        The Company may terminate the Executive's employment hereunder for
"cause" as defined herein. For purposes of this Agreement, "cause" shall mean:
(i) the Executive is convicted of, or pleads guilty or nolo contendere to, a
felony or crime involving moral turpitude; (ii) the Executive engages in conduct
that constitutes willful neglect or willful misconduct in carrying out the
Executive's duties under this Agreement, and such breach remains uncured
following fifteen (15) days prior written notice given by the Company to the
Executive specifying such breach, provided such breach is capable of being
cured; (iii) the Executive has breached any material representation, warranty,
covenant or term of this Agreement, including among other things, a breach of
written Company policy, and such breach remains uncured following twenty-one
(21) days prior written notice specifying such breach given by the Company to
the Executive, provided such breach is capable of being cured; (iv) the
Executive's act of fraud or dishonesty in the performance of the Executive's job
duties; (v) the Executive intentionally engages in conduct which impacts
negatively and materially on the reputation or image of the Company, its
affiliates, or any of their respective products; and/or (vi) the Executive's use
of or addiction to illegal drugs.


(d)        The Company may terminate the Executive's employment other than for
cause, death or disability, subject to Section 10(d) hereof.
 
 
(e)        Any termination of the Executive's employment by the Company (other
than termination pursuant to subsection (a) above) shall be communicated by a
written Notice of Termination to the Executive.  For purposes of this Agreement,
a "Notice of Termination" shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in full
detail the facts and circumstances claimed to provide the basis for termination
of the Executive's employment under the provision so indicated.
 
(f)         "Date of Termination" shall mean (i) if the Executive's employment
is terminated by his death, the date of this death, or (ii) if the Executive's
employment is terminated pursuant to subsections (b), (c) or (d) above, the date
specified in the Notice of Termination.
 
9.         Termination by the Executive.
 
(a)        At his option, and provided the foregoing occurrences satisfy "Good
Reason" within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended (the "Code"), and Section 1.409A-1(n)(2)(ii) of the Treasury
Regulations promulgated thereunder, the Executive may terminate his employment
without any breach of this Agreement only under the following circumstances:


(i)             In the event of a material breach of the Agreement by the
Company, which breach, if curable, is not cured within thirty (30) days after
written notice specifying such breach;


(ii)            If the Executive is required to be based and essentially render
services in other than the New York City metropolitan area at the principal
office of the Company in such area; or
 
4

--------------------------------------------------------------------------------



(iii)           a material diminution in the Executive's job description, title,
authority, duties or responsibility.
 
(b)        Any Good Reason termination of his employment by the Executive shall
be communicated by a written Notice of Termination to the Company within ninety
(90) days of the condition giving rise to such Good Reason first occurring, and
the Company shall have thirty (30) days from such notice to cure the condition
giving rise to such Good Reason, as set forth in Section 1.409A-1(n)(2)(C) of
the Treasury Regulations.
 
10.       Compensation Upon Termination.
 
(a)        If the employment of the Executive is terminated pursuant to Section
8(a) hereof, by reason of his death, the Company agrees to pay directly to his
surviving spouse (or to another recipient designated in writing by the Executive
from time to time), or if his spouse shall not survive him, then to the legal
representative of his estate, (i) for a period of twelve (12) months (commencing
with the Date of Termination) an amount equal to and payable at the same rate as
his then current Base Salary and (ii) within ten (10) days following the Date of
Termination, the Accrued Amounts (as hereinafter defined). For purposes of this
Agreement, "Accrued Amounts" shall mean (i) any Annual Bonus payable but not yet
paid with respect to any fiscal year prior to the Date of Termination (the
"Unpaid Prior Year Bonus"), (ii) a pro rata portion of the Annual Bonus
Executive would have earned for the fiscal year of termination had no
termination occurred (calculated based on the Annual Bonus Target and based on
the number of days the Executive was employed by the Company in the fiscal year
during which his employment terminated compared to the total number of days in
such fiscal year) and (iii) with respect to Equity Bonus awards or awards under
other equity plans, vesting, payment and other terms as provided for herein or
under the terms of the applicable plan documents. The foregoing payments shall
be in addition to what the Executive's spouse, beneficiaries or estate may be
entitled to receive pursuant to any employee benefit plan or life insurance
policy then provided to the Executive or maintained by the Company.  The
payments provided for in this Section 10(a) shall fully discharge the
obligations of the Company and its affiliates hereunder and the Company and its
affiliates shall be under no obligation to provide any further compensation to
the Executive, his surviving spouse or the legal representative of his estate,
except as otherwise required in this Agreement.
 
(b)        During any period that the Executive fails to perform his duties
hereunder as a result of incapacity and disability due to physical or mental
illness, the Company shall continue to pay to the Executive his full Base Salary
until the Executive returns to his duties or until twelve (12) months after the
Executive's employment is terminated pursuant to Section 8(b) hereof. In
addition, the Executive shall receive payment of the Accrued Amounts. Such
payments shall fully discharge the obligations of the Company and its affiliates
hereunder and the Company and its affiliates shall be under no obligation to
provide any further compensation to the Executive, except as otherwise required
in this Agreement.  Such payments, together with any payments to which the
Executive is entitled by reason of his participation in any disability benefit
plan, shall fully discharge the obligations of the Company and its affiliates
hereunder and
 
5

--------------------------------------------------------------------------------


the Company and its affiliates shall be under no obligation to provide any
further compensation to the Executive, except as otherwise required in this
Agreement.
 
(c)        If the Executive's employment shall be terminated for cause pursuant
to Section 8(c) hereof, the Company shall pay the Executive, subject to his
execution of a general release and waiver in a form mutually agreed between the
Company and the Executive, his full Base Salary through the Date of Termination
and the Unpaid Prior Year Bonus, if any no later than two months and fifteen
days after the end of the fiscal year in which the Date of Termination occurred.
Such payments shall fully discharge the obligations of the Company and its
affiliates hereunder and the Company and its affiliates shall be under no
obligation to provide any further compensation to the Executive.
 
(d)        If the Company shall terminate the Executive's employment pursuant to
Section 8(d) hereof, or if the Executive shall terminate his employment
hereunder pursuant to Section 9 hereof, the Executive shall receive, subject to
his execution of a general release and waiver in a form mutually agreed between
the Company and the Executive and the continued compliance with the terms,
conditions and covenants set forth therein: (A) the greater of (i) the
compensation and other payments and Benefits in the same manner as though the
Executive continued to be employed hereunder through June 30, 2019 and (ii) each
of his Base Salary and Annual Bonus paid in the same manner as though the
Executive continued to be employed hereunder for two (2) years following the
Date of Termination, with each Annual Bonus payment based on the immediately
preceding Annual Bonus paid to the Executive; (B) any Unpaid Prior Year Bonus;
and (C) continued vesting of any Equity Bonus awards or awards under other
equity plans that were granted prior to the Date of Termination in the same
manner as though the Executive continued to be employed hereunder for the then
remaining Term of Employment without giving effect to such termination.  Such
payments shall fully discharge the obligations of the Company and its affiliates
hereunder and the Company and its affiliates shall be under no obligation to
provide any further compensation to the Executive.


(e)        Without duplicating any benefits set forth in this Section 10, upon
any termination of employment, the Executive (or his spouse, beneficiaries or
estate) will be entitled to any unreimbursed business expenses approved in
accordance with the Company's policy and due the Executive through termination
and to receive any benefits vested, and to make all elections and receive all
payments and rights under all employee benefit, pension, insurance and other
plans in which the Executive participated in accordance with the terms and
conditions of the plan concerned. Such business expenses shall be reimbursed as
provided in Section 18(f) below.


(f)         The Executive shall have no duty to mitigate his damages hereunder
and any income earned by the Executive following his termination without cause
(as defined in Section 8(c) hereof) or his resignation pursuant to Section 9
hereof shall not reduce the compensation payable to the Executive hereunder.
 
11.       Survival of Agreement. This Agreement shall inure to the benefit of
the Company and any other successors and general assigns of the Company or any
other corporation or entity which is a parent, subsidiary or affiliate of the
Company to which this Agreement is assigned, and any other corporation or entity
into which the Company may be merged or with which it
 
6

--------------------------------------------------------------------------------


may be consolidated.  For purposes of clarity, the Company may assign this
Agreement in the event of an asset or stock sale of all or a majority of the
Company to the controlling corporation or entity surviving or resulting from
such asset or stock sale.  The terms, conditions, promises and covenants set
forth in Sections 7 through 18 shall survive the termination of this Agreement
and the Executive's employment (in accordance with their respective terms) for
any reason.


12.       Indemnity; Cooperation.


(a)        The Company shall indemnify the Executive and hold him harmless from
any cost, expense or liability arising out of or relating to any acts, omissions
or directions made by him in the course of performing his duties in good faith
under this Agreement.


(b)        During the Term of Employment and for a period of three (3) years
after the termination of the Executive's employment, and during all reasonable
times thereafter, the Executive will (i) fully cooperate with the Company in
providing truthful testimony as a witness or a declarant in connection with any
present or future litigation, administrative or arbitral proceeding involving
the Company or any of its affiliates with respect to which the Executive may
have relevant information and (ii) assist the Company during the investigatory
and discovery phases (or prior thereto) of any judicial, administrative,
internal, arbitral or grievance proceeding involving the Company or any of its
affiliates and with respect to which the Executive may have relevant
information.  The Company will, within thirty (30) days of the Executive
producing receipts satisfactory to the Company, reimburse the Executive for any
reasonable and necessary expenses incurred by the Executive in connection with
such cooperation.
 
(c)        Without limiting any other provision of this Agreement, this Section
12 shall survive the termination or expiration of this Agreement for any reason
whatsoever.
 
13.       Notices. All notices, requests, demands or other communications
provided for hereby shall be in writing and shall be deemed to have been duly
given (a) when delivered personally, (b) one day after having been sent by
telegram, telecopy or similar electronic means, or by overnight courier service
against receipt, or (c) four days after having been sent within the continental
United States by first-class certified mail, return receipt requested, postage
prepaid, to the other party. Any notices to the Executive shall be sent to the
last known address of the Executive on record with the Company.
 
14.       Construction. This Agreement shall be enforced, governed by and
construed in accordance with the laws of the State of New York, without regard
to its conflicts of law principles.  Each party acknowledges that such party has
participated with, at its option, the advice of counsel, in the preparation of
this Agreement.  The language of all provisions of this Agreement shall in all
cases be construed as a whole, extending to it its fair meaning, and not
strictly for or against either of the parties.  The parties agree that they have
jointly prepared and approved the language of the provisions of this Agreement
and that should any dispute arise concerning the interpretation of any provision
hereof, neither party shall be deemed the drafter nor shall any such language be
presumptively construed in favor of or against either party.
 
7

--------------------------------------------------------------------------------

 
15.       Severability. The conditions and provisions herein set forth shall be
severable, and if any condition or provision or portion thereof shall be held
invalid or unenforceable, then said condition or provision shall not in any
manner affect any other condition or provision and the remainder of this
Agreement and every section thereof construed without regard to said invalid
condition or provision, shall continue in full force and effect.
 
16.       Assignment. Neither party shall have the right, subject to Section 11
hereof, to assign the Executive's rights and obligations with respect to his
actual employment duties without the prior consent of the other party.
 
17.       Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof, and this
Agreement supersedes and renders null and void any and all prior oral or written
agreements, understandings or commitments pertaining to the subject matter
hereof, including, without limitation, the Prior Agreement. No waiver or
modification of the terms or provisions hereof shall be valid unless in writing
signed by the party so to be charged thereby and then only to the extent therein
set forth.


18.       Section 409A.


(a)        This Agreement is intended to comply with Section 409A of the Code,
and will be interpreted accordingly.  References under this Agreement to the
Executive's termination of employment shall be deemed to refer to the date upon
which the Executive has experienced a "separation from service" within the
meaning of Section 409A of the Code.


(b)        Notwithstanding anything herein to the contrary, (i) if at the time
of the Executive's separation from service with the Company, the Executive is a
"specified employee" as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder or payable
under any other compensatory arrangement between the Executive and the Company,
or any of its affiliates as a result of such separation from service is
necessary in order to prevent any accelerated or additional tax under Section
409A of the Code, then the Company will defer the commencement of the payment of
any such payments or benefits hereunder (without any reduction in such payments
or benefits ultimately paid or provided to the Executive) until the date that is
six months following the Executive's separation from service (or the earliest
date as is permitted under Section 409A of the Code), at which point all
payments deferred pursuant to this Section shall be paid to the Executive in a
lump sum and (ii) if any other payments of money or other benefits due to the
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner that does not cause such an
accelerated or additional tax.  Any payments deferred pursuant to the preceding
sentence shall be paid together with interest thereon at a rate equal to the
applicable Federal rate for short-term instruments.


(c)        To the extent any reimbursements or in-kind benefits due to the
Executive under this Agreement constitute "deferred compensation" under Section
409A of the Code, any such
 
8

--------------------------------------------------------------------------------


reimbursements or in-kind benefits shall be paid to the Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).  Additionally, to the
extent that the Executive's receipt of any in-kind benefits from the Company or
its affiliates must be delayed pursuant to this Section due to his status as a
"specified employee", the Executive may elect to instead purchase and receive
such benefits during the period in which the provision of benefits would
otherwise be delayed by paying the Company (or its affiliates) for the fair
market value of such benefits (as determined by the Company in good faith)
during such period.  Any amounts paid by the Executive pursuant to the preceding
sentence shall be reimbursed to the Executive (with interest thereon) as
described above on the date that is six months following his separation from
service.


(d)        Each payment made under this Agreement shall be designated as a
"separate payment" within the meaning of Section 409A of the Code.


(e)        The Company shall consult with the Executive in good faith regarding
the implementation of the provisions of this Section.  Without limiting the
generality of the foregoing, the Executive shall notify the Company if he
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation, or benefits) would cause the Executive to incur
any additional tax under Code Section 409A and, if the Company concurs with such
belief after good faith review or the Company independently makes such
determination, then the Company shall, after consulting with the Executive, use
reasonable best efforts to reform such provision to comply with Code Section
409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A.


(f)         Any amount that the Executive is entitled to be reimbursed for any
business-related expenses borne by employee under this Agreement will be
reimbursed to the Executive as promptly as practical and in any event not later
than the last day of the calendar year after the calendar year in which the
expenses are incurred.  Expenses eligible for reimbursement during any calendar
year will not affect the amount of expenses eligible for reimbursement in any
other calendar year.


(g)        Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., "payment shall be made within thirty
(30) days following the date of termination"), the actual date of payment within
the specified period shall be within the sole discretion of the Company.


(h)        Unless this Agreement provides a specified and objectively
determinable payment schedule to the contrary, to the extent that any payment of
base salary or other compensation is to be paid for a specified continuing
period of time beyond the Executive's termination of employment in accordance
with the Company's payroll practices (or other similar term), the payments of
such base salary or other compensation shall be made on a monthly basis.


(i)         To the extent that severance payments or benefits pursuant to this
Agreement are conditioned upon the execution and delivery by the Executive of a
general release and waiver (and the expiration of any revocation rights provided
therein) which could become effective in one of two (2) taxable years of the
Executive depending on when the Executive executes and
 
9

--------------------------------------------------------------------------------


delivers such release, any deferred compensation payment (which is subject to
Code Section 409A) that is conditioned on execution of the general release and
waiver shall be made within ten (10) days after the general release and waiver
becomes effective and such revocation rights have lapsed, but not earlier than
the first business day of the later of such tax years.




 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have affixed their signatures as of the
day and year first above written.
 
 

 NEWS CORPORATION   
 BEDI AJAY SINGH
 
 
/s/ Keisha Smith-Jeremie
 
/s/ Bedi Ajay Singh
 
Name: Keisha Smith-Jeremie
 
 
 
Title: Chief Human Resources Officer
 
 
 

 
 
NC TRANSACTION, INC.
 
   
/s/ Keisha Smith-Jeremie
   
Name: Keisha Smith-Jeremie
 
 
 
Title: Chief Human Resources Officer
 
 
 






 